


--------------------------------------------------------------------------------


Exhibit 10.1 


Biometrics Investors, L.L.C.
95 Revere Drive, Suite A
Northbrook, Illinois 60062
August 15, 2007


Sequiam Corporation
300 Sunport Lane
Orlando, Florida 32809


 
Re:
Agreement dated March 30, 2007 (the “Agreement”) between Biometrics Investors,
L.L.C., a Delaware limited liability company (“Biometrics”), and Sequiam
Corporation, a California corporation (“Sequiam”), and certain other documents,
instruments and agreements executed in connection therewith (collectively, the
“Loan Documents”)



Gentlemen:


In consideration of the consummation of the transactions contemplated  in that
certain Membership Interest Purchase Agreement (the “Purchase Agreement”) dated
on or about August 15, 2007 by and among Nicholas VandenBrekel (“VandenBrekel”)
and the members of Biometrics, and the transactions entered into in connection
with the Purchase Agreement, effective as of the date hereof Biometrics hereby
waives the Event of Default arising from the payment by Sequiam in May of 2007
of approximately $250,000 in satisfaction of amounts owed to VandenBrekel, which
payment was made in violation of that certain Subordination Agreement dated
March 30, 2007, by and among Mark Mroczkowski, VandenBrekel and Biometrics (the
“ExistingDefault”).


This letter in no event constitutes a modification or an alteration of the
terms, conditions or covenants of the Agreement or any other Loan
Document.  This letter shall not, nor shall it be construed to, obligate
Biometrics to waive any Events of Default other than the Existing Default.  The
Credit Agreement and all other Loan Documents remain in full force and effect in
accordance with their terms notwithstanding the waiver set forth
herein.  Biometrics reserves and preserves all of its rights and remedies under
the Agreement in respect of any Events of Default other than the Existing
Default.


Capitalized terms used in this letter without definition have the meanings
ascribed thereto in the Agreement.


Very truly yours,


BIOMETRICS INVESTORS, L.L.C.




By:                                                                
Name:                                                                           
Title:                                                                           
